In a will construction proceeding, Robert E. Ruggeri and Richard E. Ruggeri appeal from a decree of the Surrogate’s Court, Queens County (Nahman, S.), dated June 25, 2001, which, inter alia, granted those branches of the motion of the petitioner John Pascale for summary judgment which were for a construction that the trust established under the will of Joseph Lanza did not include them as beneficiaries.
*266Ordered that the decree is affirmed, with costs payable by the appellants personally.
The Surrogate’s Court correctly construed the language of the testamentary trust established in Article Fourth of Joseph Lanza’s will to include the named beneficiaries and their families and no others.
When read in its entirety (see Matter of Carmer, 71 NY2d 781, 785 [1988]; Matter of Guide, 302 AD2d 387 [2003]), and construing its words according to their ordinary and natural meaning (see Matter of Herz, 85 NY2d 715, 719 [1995]), Article Fourth is unambiguous in stating that only the families named are to be beneficiaries of the trust. Accordingly, that branch of the petitioner’s motion for summary judgment which was for such a construction of Article Fourth was properly granted.
The appellants’ remaining contentions either are unpreserved for appellate review or without merit. Florio, J.P., S. Miller, McGinity and Adams, JJ., concur.